Case 2:20-cm-00001-UA Document 4 Filed 01/14/20 Page 1of1 Page ID #:4

 

 

 

 

 

Memorandum

Subject: Date:

In Re Grand Jury January 14, 2020

CR Misc. No. 20-00001

To: From: os =

KIRY K. GRAY MONICA E. TAIT 7 c
Clerk, United States District Court Assistant, United States Att = ~
Central District of California

For purposes of determining whether the above-referenced matter, being filed on
January 14, 2020:

(a)

(b)

7 omey
Criminal Division —

  

should be assigned to the Honorable André Birotte Jr., it
C1 is :

is not

a matter that was pending in the United States Attorney’s Office (USAO) on or before

August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
United States Attorney for the Central District of California.

should be assigned to the Honorable Michael W. Fitzgerald, it
L] is

is not

(1) a matter that was pending. in the Terrorism and Export Crimes Section in the USAO’s
National Security Division on or before August 3, 2015; (2) a matter pending in the

USAO’s National Security Section in the USAO’s Criminal Division on or before August
3, 2015, or a matter in which the National Security Section was previously involved; (3) a
matter pending in the USAO’s National Security Division on or after September 14,

2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or
has been personally involved or on which he has personally consulted while employed in
the USAO.

aired aed

MONICA E. TAIT
Assistant United States Attorney

 
